UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-173438 DOGINN INC. (Exact name of registrant as specified in its charter) Nevada 27-3191889 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1380 Lougar Ave. Sarnia, Ontario, Canada N7S 5N7 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code519-381-7086 Securities registered under Section 12(b) of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered under Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by checkmark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by checkmark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by checkmark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o (Do not check if a smaller reportingcompany) Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes xNo o State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed fiscal quarter: $89,987.76 based on a price of $0.01 per share, being the issue price per share of the last private placement of our company in December, 2010. The aggregate market value as determined by the average of bid and ask closing prices is inapplicable due to the fact that the common shares of our company have not traded to date. APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o N/A (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. 8,998,776 shares of common stock as of April 9, 2012. DOCUMENTS INCORPORATED BY REFERENCE List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (2) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). Not Applicable 2 PART I Forward Looking Statements. This annual report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: ● the uncertainty that we will not be able to generate revenues from our website; ● risks related to the large number of established and well-financed entities that we are competing with; ● risks related to the failure to successfully manage or achieve growth of our business; and ● other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the common shares in our capital stock. As used in this annual report, the terms "we", "us", "our", and ”DogInn”mean DogInn Inc., unless the context clearly requires otherwise. ITEM 1. BUSINESS General DogInn Inc. was incorporated in Nevada in July 2010 to become a resource for travelers seeking information and resources regarding pet friendly accommodation, services, and products.The company’s intention is to incorporate improvements over the small number of existing Internet offerings in the pet friendly travel space. The company’s website www.doginn.com is a move away from traditional types of user interfaces (i.e. text-based systems, multi-page, use of drop down boxes, etc.) to a simple interactive map-based presentation. The website will aim for maximum content and add new value-added features on an ongoing basis. It will be offered at no cost to the visitor and integrate a fast and efficient search capability. The website will be interactive, easy to use, content rich and graphically appealing. Since inception we have worked toward the introduction and development of our website that we will use to generate revenues. 3 We have no revenues, have achieved losses since inception, have been issued a going concern opinion by our auditors and rely upon the sale of our securities to fund operations. Accordingly, we will be dependent on future additional financing in order to maintain our operations and continue seeking new business opportunities. Government Regulation Some electronic commerce activities are regulated by the Federal Trade Commission. These activities include the use of commercial e-mails, online advertising and consumer privacy. The Federal Trade Commission regulates all forms of advertising, including online advertising, and states that advertising must be truthful and non-deceptive. Safeguards will be put in place to protect consumers’ rights and privacy on our website. Employees We have no employees as of the date of this prospectus other than our president. We currently do not conduct business as we are only in the development stage of our company. We plan to conduct our business largely through the outsourcing of experts in each particular area of our business. Subsidiaries We do not have any subsidiaries. Intellectual Property We do not own, either legally or beneficially, any patent or trademark. ITEM 1A.RISK FACTORS There have been no changes to our risk factors from those disclosed in our Amendment No. 3 to Form S-1 filed on July 3, 2011. ITEM 2. PROPERTIES. Executive Offices Our executive offices are located at 1380 Lougar Ave., Sarnia, Ontario, Canada. Mr. Thomas Bartlett, our president, currently provides this space to us free of charge. This space may not be available to us free of charge in the future. We do not own any real property. ITEM 3. LEGAL PROCEEDINGS. We know of no material, active or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our interest. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. 4 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market for Securities Our common shares are quoted on the Over-The-Counter Bulletin Board under the trading symbol “DOGI.OB”. Our shares have been quoted on the Over-The-Counter Bulletin Board since August 16, 2011. There have been no trades in our shares of common stock since August 16, 2011. Our transfer agent is Island Stock Transfer, of 15500 Roosevelt Boulevard, Suite 301Clearwater, FL 33760; telephone number 727.289.0010; facsimile: 727.289.0069. Holders of our Common Stock As of April 9, 2012, there were 34 registered stockholders holding 8,998,776 shares of our issued and outstanding common stock. Dividend Policy There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: 1. We would not be able to pay our debts as they become due in the usual course of business; or 2. Our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of shareholders who have preferential rights superior to those receiving the distribution. We have not declared any dividends and we do not plan to declare any dividends in the foreseeable future. Recent Sales of Unregistered Securities We did not issue any securities without registration pursuant to the Securities Act of 1933 during the year ended December 31, 2011. Purchases of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fiscal year ended December 31, 2011. Securities Authorized for Issuance Under Equity Compensation Plans We do not have any equity compensation plans. ITEM 6. SELECTED FINANCIAL DATA. Not Applicable. 5 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include those discussed below and elsewhere in this annual report. Our audited consolidated financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. Plan of Operation The registrant is a development stage company with limited initial funding.Therefore, development will occur in several phases, as follows: Phase One: Early stage development of the website that demonstrates the capabilities of the website, initial content development, and the development of a list of pet related service providers. Due to the nature of the costs involved and the fact that the company’s president will not be receiving a salary at this time, expenses related to phase one are expected to be less than $30,000. The company has completed its Beta site and is further developing it. The company expects to complete a launchable site in June 2012. The president will spearhead this effort. The company currently has sufficient capital to complete this phase of its plan of operations. Phase Two: Management believes that if the company is successful in the completion of phase one, the proof of concept will enable the company to raise additional funds to fully develop the website and fund an expanded sales and marketing effort.Management anticipates hiring 1-2 permanent staff for this effort and to go live and roll out the website. The company expects this phase to cost approximately $100,000. The president will spearhead this phase of its plan of operations. If the company is able to carry forward with this phase of its plan of operations it expects the process to take approximately 6 months. The company does not currently have sufficient capital to carry out this phase of its plan of operations.We currently do not have any arrangements for financing and we may not be able to obtain financing when required.We believe the only source of funds that would be realistic is through a loan from our president and the sale of equity capital. Our company will require additional financing. There can be no assurance, however, that we will be able to acquire the financing necessary to enable us to pursue our plan of operation. If our company requires additional financing and we are unable to acquire such funds, our business may fail.As a development stage company, we are not able to fund our cash requirements through our current operations. Historically, we have been able to raise a limited amount of capital through private placements of our equity stock, but we are uncertain about our continued ability to raise funds privately. If we are unable to secure adequate capital to continue our operations, our shareholders may lose some or all of their investment and our business may fail. Anticipated Cash Requirements We anticipate that we will incur the following expenses over the next twelve months: 1. $100,000 in connection with our development of our website and marketing efforts; 2. $10,000 for operating expenses, including professional legal and accounting expenses associated with our company being a reporting issuer under the Securities Exchange Act of 1934; and 6 We require a minimum of approximately $110,000 to carry out our plan of operation over the next twelve months. As we had cash in the amount of $18,008 and a working capital in the amount of $15,119 as of December 31, 2011, we do not have sufficient working capital to enable us to carry out our stated plan of operation for the next twelve months. We plan to complete private placement sales of our common stock in order to raise the funds necessary to pursue our plan of operation and to fund our working capital deficit in order to enable us to pay our accounts payable and accrued liabilities. We currently do not have any arrangements in place for the completion of any private placement financings and there is no assurance that we will be successful in completing any private placement financings. Results of Operations The following summary of our results of operations should be read in conjunction with our audited financial statements for the year ended December 31, 2011 which are included herein. Our operating results for the year ended December 31, 2011 and the period ended December 31, 2010 are summarized as follows: Year Ended Period Ended December 31, December 31, Revenue $
